                                                   USDC
Case 1:19-cv-03618-GHW Document 37 Filed 12/26/19 Page    SDNY
                                                       1 of 3
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 12/26/2019
Case 1:19-cv-03618-GHW Document 37 Filed 12/26/19 Page 2 of 3
      Case 1:19-cv-03618-GHW Document 37 Filed 12/26/19 Page 3 of 3




Application granted. Reed Smith LLP is granted leave to withdraw as counsel for Defendant. The Clerk of Court is
directed to remove John Christian Scalzo and Nicole L. Lech from the list of counsel in this case.

SO ORDERED.
Dated: December 26, 2019                              _____________________________________
                                                             GREGORY H. WOODS
New York, New York
                                                            United States District Judge
